Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: (US  Burleson (US 4,686,909), Coslovi (US 6,857,376), Forbes (US 6,550,400) and Thompson (US 3,195,478) disclose bridge plate assemblies of railcars. Dolliver (US 517,605) and Estes (US 453,553) disclose retaining apparatuses. Among the prior art of record, the structure of Estes appears to be the closest, wherein the retaining apparatus includes retaining catch 8, stationary portion 3, pendulum portion 5, and pendulum stop ‘b’, wherein the retaining catch and the pendulum portion of Estes are operable as recited in instant independent claims 1, 8 and 15. However, there is no obvious teaching or motivation for one of ordinary skill in the art to combine the retaining apparatus of either Dolliver or Estes with a known bridge plate assembly, such as that of Burleson, Coslovi, Forbes, and Thompson to achieve the combinations of features/configurations/arrangements for operations recited in instant independent claims 1, 8 and 15. Therefore, instant independent claims 1, 8 and 15 along with other pending claims depending therefrom are considered to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617